Title: To Benjamin Franklin from John Bourne, 20 March 1783
From: Bourne, John
To: Franklin, Benjamin


SirMarch 20th. 1783
Indulge me with this and I shall trouble no more.
Establish no priest craft in the Land. Curtail the power of Executors viz a person Dies posess’d of Effects, left in the hands of Executors; let there be two Courts, an upper and a lower the lower Court to take Cognozience, & the Will to be Register’d, the Executor with an examiner to give in a just Acct, upon Oath, and upon Confiscation of Effects (Death) with satisfaction if the Executor is posess’d of so much, the lower Court to be Accountable to the upper any One belonging to either Court committing any defraud, severe punishment & penalty, and excluded from ever holding a place under Goverrment the expences to be settld by Goverment according to value.
Suppose America a Commonwealth suffer no Candidate to solicit Votes under great penalties, or any one for him, the Candidates may send their names to a Committey appointed for that purpose, printed Copies sent to every Province, the Voters to signe their names, every Man to have equal Vote, the time of Voteing limited when fill’d up, that sent to the Committey to publish the choice of the greatest number of Voters, the Candidite to have nothing to do in it or be present at any time of meeting or any one for him, (to be chosen annually).
I beg Sir you will please to excuse the rudeness, it’s only from that sincere wish for the welfare of that dear Country where I shou’d be happy to spend my days and I hope that Almighty hand that brot you thro’, will direct your Councils and that you may be all directed to believe that; that Almighty Power Governs the Universe, and that he may power his choisest blessing on you and make you a happy People is the desire of Sir your most Obedient and humble Servant
Jno Bourne
